Citation Nr: 0305500	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  96-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
medial meniscectomy of the right knee, currently rated 
30 percent.

2.  Entitlement to a higher rating for arthritis of the right 
knee, initially assigned a 10 percent evaluation, effective 
from March 1997.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August to December 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from November 1993 and later RO decisions that increased the 
evaluation for the residuals of status post meniscectomy of 
the right knee from 20 to 30 percent and assigned a separate 
10 percent evaluation for the arthritis of the right knee, 
effective from March 1997.  In August 1997 and March 2000, 
the Board remanded the case to the RO for additional action.  
The veteran also appealed a RO rating decision denying a 
total rating for compensation purposes based on 
unemployability, but he withdrew his appeal of this issue at 
a hearing before the undersigned in June 1997.



FINDINGS OF FACT

1.  The residuals, other than arthritis with Baker's cyst, of 
status post medial meniscectomy of the right knee are 
manifested primarily by atrophy of the right thigh, 
occasional instability, occasional tenderness over the medial 
joint line, asymptomatic scars, a quarter inch shorter right 
leg, and mild ACL (anterior cruciate ligament) deficiency.

2.  The arthritis of the right knee with Baker's cyst has 
been manifested primarily by X-rays findings of arthritis and 
a Baker's cyst, painful motion, and limitation of flexion 
that have produced slight functional impairment since March 
1997; limitation of extension to 15 degrees or more, 
limitation of flexion to 45 degrees or less or other symptoms 
that have produced more than mild functional impairment at 
any time after March 1997 are not found.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
postoperative residuals, other than arthritis with Baker's 
cyst, of meniscectomy of the right are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Codes 5257, 
5258, 5259, 5262 (2002).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee with Baker's cyst at any time 
from March 1997 are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Codes 5003, 5010, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for increased evaluations for the right knee 
disability, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the right knee conditions.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In an October 2002 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from August to December 1977.

Service medical records reveal that the veteran underwent 
right knee surgery.  The impression was status postoperative 
meniscectomy and quadricepsplasty of the right knee.

RO rating decisions in 1978 granted service connection for 
postoperative medial meniscectomy of the right knee with 
quadriceps atrophy and tender scar.  A 20 percent evaluation 
was assigned for these residuals, effective from December 
1977.  The 20 percent evaluation remained unchanged until RO 
decisions in the 1990's assigned total disability evaluations 
for the right knee condition based on surgery and 
convalescence under the provisions of 38 C.F.R. § 4.30 and 
increased the evaluation for the post operative residuals, 
other than arthritis, of the right knee surgeries from 20 to 
30 percent and assigned a separate 10 percent evaluation for 
the arthritis of the right knee.

VA and private medical records show that the veteran was 
treated and evaluated for right knee problems from 1992 to 
2002.  The more salient medical reports related to the issues 
considered in this appeal are discussed below.

A VA medical report of the veteran's treatment in April 1993 
shows that he underwent right knee arthroscopy.  The 
assessment was painful right knee.

The veteran testified at a hearing in May 1994.  His 
testimony was to the effect that he needed a right knee 
replacement and that he had an arthritic and painful right 
knee.

A VA summary reveals that the veteran was hospitalized from 
November to December 1994.  He underwent arthroscopic 
debridement of a meniscal tear of the right knee.  The 
discharge diagnosis was right medial meniscal tear.

The veteran underwent a VA examination in September 1995.  He 
complained of right knee pain and right leg weakness.  There 
was a 12 centimeters surgical scar on the medial aspect of 
the right knee joint.  The joint had minimal effusion.  There 
was no tenderness and no crepitus.  Range of motion was from 
zero to 90 degrees.  Flexion was limited at 90 degrees 
because of severe pain.  There was significant muscular 
atrophy of the right thigh.  Muscular strength in the right 
leg was about 4/5 as compared to the left leg.  X-rays of the 
right knee done in February 1995 reportedly showed mild 
degenerative changes involving the tibial tuberosity and mild 
degenerative disease at the patellofemoral joint.  The 
diagnoses were right knee strain due to meniscus tear and 
several arthroscopic procedures, and right leg weakness.

The veteran underwent a VA examination of his right knee in 
March 1997.  There was atrophy of the right quadriceps of 
approximately 2.5 inches.  His patella tracked well.  There 
was no pain on patellar compression.  There was no knee 
effusion.  Range of motion was from zero to 95 degrees with 
limitation of flexion at 95 degrees due to pain.  There was 
mild medial joint line tenderness anteriorly and also in the 
lateral joint anteriorly.  There was no pain on palpation of 
the patellar tendon.  There was no ligamentous laxity or pain 
on palpation of the ligaments.

A VA report shows that X-rays of the veteran's right knee 
were taken in March 1997.  The impressions were degenerative 
changes of the right knee with small effusion, and no 
significant interval change since previous study in February 
1995.

A VA report reveals that a MRI (magnetic resonance imaging) 
scan was taken of the veteran's right knee in April 1997.  
The impressions were total medial meniscectomy with no 
residual meniscal tissue present, intact lateral meniscus, 
ACL with an irregular course on the saggital image that may 
be related to functional instability, and ligaments that were 
intact.

A statement from the veteran's employer dated in May 1997 
notes that the veteran was working part time.  The signatory 
noted that the veteran was having trouble working because of 
right knee pain.

The veteran testified before the undersigned sitting at the 
RO in June 1997.  His testimony was to the effect that his 
right knee problems, including pain and instability, 
interfered with his ability to work.  He testified to the 
effect that a higher rating should be assigned for his right 
knee disability.

The veteran underwent a VA examination in October 1997 to 
determine the severity of his right knee disability.  There 
was moderate effusion.  Range of motion was from zero to 90 
degrees.  There was significant joint line tenderness.  There 
was a Baker's cyst palpable posteriorly that produced 
significant pain radiating down the posterior aspect of his 
leg.  Stress of the medial collateral ligament caused pain 
and at the insertion site of the hamstring tendons caused 
pain.  McMurray's sign was excruciatingly painful.  The 
diagnosis was post medial meniscectomy degenerative arthritis 
of the medial compartment of the knee and of the patella 
femoral joint.  The examiner noted that the veteran had 
functional loss due to pain that restricted his work 
activities.  

A private medical report dated in November 1998 notes that 
the veteran had a back problem related to his right knee 
injury (service connection has been granted for a low back 
disorder).  It was noted that he had significant right knee 
and low back pain.

A VA report of the veteran's outpatient treatment in January 
1999 reveals that he was measured for a Don Joy right knee 
instability brace.

The veteran underwent a VA examination in January 1999.  He 
complained of right leg numbness.  There was a curvilinear 
operation scar medial to the right patella.  There was mild 
ACL deficiency of the right knee.  Medial and collateral 
ligaments of the right knee were intact.  On further 
examination of the right knee, there was no swelling, no 
erythema, and no increased temperature.  There was severe 
right quadriceps atrophy noted.  Deep tendon reflexes were 
equally 2+ in the knees and ankles.  Straight leg raising 
tests were negative.  There was decreased pinprick sensation 
on the right lower extremity on L4-5-S1 distribution.  The 
right leg was about 3/8 of an inch shorter than the left leg.  
The examiner noted that the veteran had numbness of the right 
leg that was related to his low back condition.  The 
assessment and diagnosis was shorter right leg due to chronic 
degenerative arthritis of the right knee and a chronic right 
knee condition with medial meniscectomy.

The veteran underwent a VA examination in July 2000 to 
determine the severity of his right knee disorder.  There was 
atrophy noted on inspection of the right thigh.  The 
circumference of the right thigh was 4 centimeters less than 
the circumference of the left thigh.  Muscle strength in knee 
flexion and extension was 5/5.  There was an 11 centimeters 
long curvilinear scar noted running from above the patella, 
medial to it and down the proximal tibia.  The scar was 
tender, and had minimal underlying soft tissue padding.  
There was only minimal adhesion to underlying tissue.  There 
were multiple small scars noted around the patella considered 
to be arthroscopic openings measuring from .5 centimeters to 
.8 centimeters in length.  There was tenderness in the medial 
joint line.  There was no swelling, no erythema, and no 
increased warmth.  Range of motion was from zero to 100 
degrees with pain beginning at 96 degrees of flexion.  
Ligament stability test showed intact medial and lateral 
collateral ligaments, and there was mild ACL deficiency.  
Anterior and posterior cruciate ligaments were intact.  Leg 
length measurements down the right leg were a quarter inch 
shorter than the left.  

When the veteran was asked to do repetitive knee flexion and 
extension in a leisurely comfortable manner while sitting on 
the edge of the table at the above examination, he started 
showing shaking pulling discomfort at 30 degrees of flexion 
to the full extension position starting from the second 
repetition of a flexion-extension exercise.  This was 
persistent from the second repetition down to about 10 
repetitions with discomfort and shaking movement at the last 
30-degrees extension to the neutral position.  He was able to 
squat to the 90-degree flexion to the right knee when he 
started experiencing pain and he was not able to bend any 
further.  When he stood from the squatting position, the 
right knee was painful.  The assessment and diagnosis was 3 
compartmental degenerative joint disease of the right knee 
with decreased range of motion of the knee and mild ACL 
deficiency.  The examiner opined that the major disability to 
the right knee was due to the 3-compartment arthritis that 
caused pain with repetitive movement and stressful activity 
of the right knee.  The veteran was expected to experience 
low endurance and difficulty with repetitive movement of the 
right knee and he might experience additional loss of range 
of motion temporarily after repetitive use of the right knee 
or stressful activities involving the knee that should 
resolve with rest.  The examiner was unable to determine how 
much additional range of motion that would be loss.  

A letter from a private hospital dated in January 2002 notes 
that the veteran was having problems performing his duties as 
a patient care associate because of pain related to his 
condition.  It was noted that he had been evaluated by a 
physician who permanently restricted him from doing work that 
required lifting, pulling, and bending.  Those activities 
were noted to be essential to his work as a patient care 
associate, and he was notified that his employment was 
terminated.

The veteran underwent a VA medical examination in April 2002.  
Range of motion of the right knee was from zero to 115 
degrees.  There was an elliptical scar along the medial joint 
line of the right knee that was 4.5 inches in length.  The 
scar was well healed, not tender, and not depressed.  There 
was moderate quadriceps atrophy of the right leg.  
Provocative testing at the right knee showed no laxity on 
testing of MCL (medial collateral ligament) or LCL.  
Lachman's testing was negative.  There were no episodes of 
dislocation or recurrent subluxation described.  He 
reportedly wore his Don Joy brace occasionally, but not on a 
regular basis.  There was increased discomfort diffusely on 
attempted McMurray maneuver at the right knee.  There was no 
frank click.  There was medial joint line tenderness.  The 
diagnosis was status post right medial meniscectomy with 
degenerative arthritis with limited range of motion and pain.  
The examiner noted that the veteran was employable, but had 
restrictions due to low back and right knee conditions, such 
as repetitive bending, twisting or squatting.  


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The record shows that an initial rating was assigned for the 
veteran's arthritis with Baker's cyst of the right knee 
during the processing of the veteran's claim for a higher 
rating for the residuals of surgeries to the right knee.  At 
the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board will first consider the veteran's 
entitlement to an increased evaluation for the residuals, 
other than the residuals associated with arthritis, of the 
right knee.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a 
Code 5259.

Malunion of the tibia and fibula of either lower extremity 
warrants a 20 percent rating when the disability results in 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent rating if there is loose 
motion requiring a brace.  38 C.F.R. § 4.71a, Code 5262.

The evidence does not show the presence of nonunion or 
malunion of the tibia or fibula.  Under the circumstances, a 
40 percent rating for the right knee condition is not 
warranted under diagnostic code 5262.

The 30 percent evaluation assigned for the postoperative 
residuals of the right knee is the maximum schedular rating 
under the other diagnostic codes noted above.  The evidence 
indicates that the veteran has some neurological deficits in 
the right lower extremity, but the examiner who conducted the 
January 1999 VA examination concluded that those deficits 
were attributable to the veteran's low back condition and not 
the right knee disability.  Those neurological manifestations 
are considered in the evaluation of the veteran's service-
connected low back condition and may not again be considered 
in the evaluation of the right knee condition without 
violating the rule against the pyramiding of disability 
evaluations. 38 C.F.R. § 4.14 (2002).

The evidence indicates that the veteran has atrophy of the 
quadriceps of the right leg.  While a rating may assigned for 
a muscle injury to the right thigh under diagnostic code 5313 
or some other appropriate diagnostic code for such a muscle 
injury, the ratings under such codes are based on movement 
and function of the knee or manifestations contemplated in 
the evaluations assigned for the arthritis and the residuals 
of right knee surgeries.  38 C.F.R. § 4.14.  The evidence 
does not reveal the presence of other manifestations caused 
by the atrophy of the right quadriceps not contemplated in 
the evaluation of the right knee conditions. 

The report of the veteran's VA examination in July 2000 
indicates that the veteran had a symptomatic surgical scar in 
the right knee area, but the report of his VA examination in 
April 2002 as well as the other evidence of record indicates 
that the scars in the right knee area are asymptomatic.  
Hence, a separate compensable evaluation is not warranted for 
a right knee scar under the provisions of diagnostic codes 
7803, 7804 or 7805, effective prior to or as of August 30, 
2002.

After consideration of all the evidence, including the 
veteran's testimony at hearings, the Board finds that the 
evidence shows the residuals of right knee surgeries, other 
than the arthritis and related findings, are manifested 
primarily by atrophy of the right thigh, occasional 
instability, occasional tenderness over the medial joint 
line, asymptomatic scars, a quarter inch shorter right leg, 
and mild ACL (anterior cruciate ligament) deficiency, and 
that the current 30 percent evaluation for the residuals of 
right knee surgeries, other than arthritis, best represents 
the veteran's disability picture.  38 C.F.R. § 4.7.  

The preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for the residuals, other than 
arthritis, of the right knee surgeries, and the claim is 
denied.

With regard to the arthritis of the right knee, traumatic 
arthritis is related analogous to degenerative arthritis.  
38 C.F.R. § 5010.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  The evidence indicates 
that the veteran has a Baker's cyst in the right knee as well 
as arthritis.  The Baker's cyst also affects the motion of 
the right knee and will be considered in the evaluation of 
the arthritis.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The evidence indicates that the veteran has normal extension 
of the right knee and that flexion is limited to around 90 
degrees because of pain with such motion.  Such findings do 
not support the assignment of a compensable rating for the 
right knee arthritis under diagnostic code 5260 or 5261 
without consideration of the provisions of 38 C.F.R. § 4.40, 
4.45 or 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the evidence indicates that the veteran has 
limitation of flexion due to right knee pain.  Hence, a 
10 percent evaluation is warranted for the arthritis under 
diagnostic code 5260 with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  While the report of the 
veteran's VA examination in July 2000 indicates that right 
knee flexion is limited to 30 degrees after repetitive use 
due to pain, the report of his VA examination in April 2002 
and the other evidence indicates that his service-connected 
low back condition contributes to his right leg functional 
impairment.  Nor was the examiner who conducted the July 2000 
VA examination able to determine the additional flexion loss 
due to the functional impairment caused by repetitive 
flexions of the right knee.  Based on consideration of all 
the evidence, including the testimony, it appears that slight 
functional impairment of the right leg due to arthritis and a 
Baker's cyst has been the most prominent feature of those 
conditions since March 1997, and that these are best 
evaluated as 10 percent disabling under diagnostic code 5260.

The evidence indicates that the arthritis of the right knee 
with Baker's cyst has been manifested primarily by X-rays 
findings of arthritis, painful motion, and limitation of 
flexion that have produced slight functional impairment since 
March 1997.  The evidence does not show limitation of 
extension of the right knee to 15 degrees or more, limitation 
of flexion to 45 degrees or less or other symptoms that have 
produced more than mild functional impairment at any time 
after March 1997.  Hence, the evidence does not support the 
assignment of a rating in excess of 10 percent or a "staged 
rating" for this condition at any time from then.  
Fenderson, 12 Vet. App. 119.

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for arthritis of the right 
knee with Baker's cyst at any time from March 1997, and the 
claim is denied.

The Board recognizes that evidence indicates the veteran lost 
a job due to pain associated with his right knee and low back 
conditions, and that the veteran uses a right knee brace.  
The report of his VA examination in April 2002, however, 
indicates that he is not unemployable and in the September 
1998 supplemental statement of the case, the RO noted that 
the evidence did not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2002).  While testimony from the veteran 
before the undersigned in June 1997 was to the effect that 
his right knee disability interfered with his ability to 
work, the disability evaluations assigned for his right knee 
conditions contemplate the average impairment in earning 
capacity.  38 C.F.R. § 4.1 (2002).  Nor does the evidence 
indicate that the veteran disagrees with the determination of 
the RO in the September 1998 supplemental statement of the 
case that his case did not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular scheduler standards as to warrant 
the assignment of an extraschedular rating for the right knee 
conditions.  Under the circumstances, the Board does not find 
circumstances in this case, such as marked interference with 
employment or need for hospitalization due to the right knee 
conditions to remand this case to the RO for referral to the 
VA Director of Compensation and Pension Service for 
consideration of an extraschedular rating for this condition.  
VAOPGCPREC 6-96.

The benefit of the doubt doctrine is not for application with 
regard to the claim for increased evaluations for the right 
knee conditions because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 30 percent for residuals, other than 
arthritis with Baker's cyst, of right knee meniscectomy is 
denied.

A rating in excess of 10 percent for arthritis of the right 
knee with Baker's cyst at any time from March 1997 is denied.


____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

